 

Exhibit – 10.38

 

 

 

Summary of Material Terms of Employment

Danielle Spehar

General Counsel

(Effective March 1, 2019)

 

 

Position:

General Counsel, reporting directly to Joel Agree, Chief Executive Officer and
President of Agree Realty Corporation (“ADC”).  ADC has its sole and exclusive
discretion to change, extend or to curtail the precise services and duties to be
performed.

Employment At-Will:

Employment is “at-will.” There is no guaranty that employment by ADC is for any
period of time and employment may be terminated for any reason whatsoever or for
no reason and with or without cause.

Annual Base Salary and Cash Bonus:  2

$250,000.00, payable in accordance with ADC’s normal payroll practices and
subject to all required withholdings and deductions, with annual cash bonus
target of $75,000.00 (with a range of $50,000.00 to $100,000.00) based on the
achievement of metrics set by management.    

Long-Term Incentive Compensation: 2

Eligible to receive, on an annual basis, restricted stock of ADC.  The estimated
annual amount for the 2019 calendar year is targeted to be $200,000.00.  The
amount of the annual restricted stock awards will depend on the satisfaction of
certain corporate performance goals (as will be detailed from time to time in
the future), which will account for 75% of the award determination, with the
remaining 25% of the determination based on ADC’s exercise of its
discretion.  Such awards are subject to ADC’s existing programs and agreements,
including applicable vesting and forfeiture provisions.

Benefits:

Entitled to the same employee benefits, on generally the same terms, as those
made available to other ADC employees at the same level.

Confidentiality and Restrictive Covenants:

 

Subject to confidentiality, non-compete, non-solicitation and non-disparagement
requirements and certain other restrictive covenants.

 

 



